Mr. Presiding Justice Lacey delivered the opinion of the Court. This was an action on the case by appellee against appellant seeking to recover damages to his cellar and property caused by overflow of water by reason of negligence in the appellant in not building a proper retaining wall. The charge is that in preparing Third street for grading and paving, the city caused to be erected and built a certain wall along the north side of said street, and in front of and near to the lots and buildings so occupied by appellee, and in grading said street and building said retaining wall, did the work in such a negligent and careless and unskillful manner, as to cause the rain falling upon said street to flow from the street in large quantities into the basement of the building of said plaintiff, and thereby caused great damage to appellee’s cellar, etc. The cause was tried by a jury and resulted in a verdict in appellee’s favor for $242, on which judgment was rendered. The appellant objects that appellee’s counsel submitted to the court, and the court gave certain questions of fact to be found by the jury without submitting such questions to appellant’s counsel before the commencement of the argument to the jury, as required by the statute, and the court refused to withdraw the question from the jury (McMahon v. Sankey, 133 Ill. .636), and that certain other instructions were erroneous. On examination of the record we find no exceptions to such action of the court taken at the time, hence no objection can be raised here. We further find from an examination of the record that there is no seal to the judge’s name signed to the bill of exceptions as required by statute. There is no legal bill of exceptions in the record which this court can consider. But if we should consider the evidence, as contained in the supposed bill of exceptions, we should find that the evidence contained therein supports the verdict. The judgment of the court below is, therefore, affirmed.